NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

RODERICK MULLINS,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                            Case No. 2D18-2565
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed January 4, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; William D. Sites,
Judge.

Roderick Mullins, pro se.


PER CURIAM.

             Affirmed. See Ratliff v. State, 914 So. 2d 938 (Fla. 2005); Bizzell v. State,

912 So. 2d 386 (Fla. 2d DCA 2005); Enriquez v. State, 885 So. 2d 892 (Fla. 3d DCA

2004).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.